MEMORANDUM **
Dwight A. Staten, a California state prisoner, appeals pro se the district court’s judgment dismissing with prejudice his 42 U.S.C. § 1983 action alleging that defendants violated his Eighth Amendment rights by depriving him of one dinner and one breakfast. We review de novo dismissals under both 28 U.S.C. § 1915A, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000), and 28 U.S.C. § 1915(e), Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998) (order). We affirm.
The district court properly dismissed Staten’s action because his allegation that he was deprived of two meals is not sufficiently serious to form the basis of an *463Eighth Amendment claim. See Farmer v. Brennan, 511 U.S. 825, 834, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.